DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Jaeger (US 2018/0035787). Regarding claims 1, 10 and 17, Jaeger discloses a portable hydration system (fig.1-30) comprising: a fluid source (104) comprising: a fluid outlet (connection area of 116 and 104, see also [0170]); a pump assembly (306) in fluid communication with the fluid source, the pump assembly comprising: a pump (306, [0165]); and a fluid inlet (at connection area 310 to 306) in fluid communication with the fluid source and the pump; a hose (116) defining a proximal end in fluid communication with the fluid outlet of the fluid source and an oppositely disposed distal end operable to deliver fluid (via 110 to 346); a fluid coupler (see fig.7A-D; 118) comprising: an enclosure (338) defining an inlet end (in marked area 706) and an oppositely disposed outlet end (marked area 724); the enclosure further defining an interior portion and an exterior portion (see shape of 338), the enclosure comprising: a containment valve (742) positioned between the inlet end and the outlet end (via 314); a hose interface formed on the  portion of the enclosure at the inlet end (connection area of 116 to 338), the hose interface further comprising an interior flow-path (718) that is in fluid communication with the interior portion of the enclosure; and wherein the enclosure is connected to the hose at the distal end of the hose at the hose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Vishal Pancholi/Primary Examiner, Art Unit 3754